Case: 18-11285   Date Filed: 02/07/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11285
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-02686-WSD



JOHN QUARLES,

                                                           Plaintiff-Appellant,

                                  versus

NATIONSTAR MORTGAGE, LLC,
FEDERAL NATIONAL MORTGAGE ASSOCIATION (FANNIE MAE),

                                                        Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 7, 2019)

Before TJOFLAT, WILLIAM PRYOR and GRANT, Circuit Judges.

PER CURIAM:
                  Case: 18-11285        Date Filed: 02/07/2019       Page: 2 of 5


      John Quarles appeals pro se the District Court’s grant of summary judgment

in favor of Nationstar Mortgage, LLC (“Nationstar”) and the Federal National

Mortgage Association (“Fannie Mae”) (collectively, “the appellees”) in his

wrongful-foreclosure action alleging violations of O.C.G.A. §§ 44-14-162 and

44-14-162.2, state contract law, the Home Affordable Modification Program

(“HAMP”), and Regulation X, 12 C.F.R. § 1024.41. On appeal, Quarles argues

that the appellees violated O.C.G.A. §§ 44-14-162 and 44-14-162.2 and breached

the contractual obligations under his security deed by failing to provide sufficient

notice of their intent to foreclose on his property, and that they breached their

contractual duties and the implied covenant of good faith and fair dealing owed to

him under the HAMP modification guidelines and Regulation X. For the reasons

explained below, we affirm. 1

                                                 I.

      We review a grant of summary judgment de novo, drawing all inferences in

the light most favorable to the non-moving party. Palm Beach Golf Ctr.-Boca, Inc.

v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1253 (11th Cir. 2015). Summary

judgment is appropriate when there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A

genuine factual dispute exists where a reasonable fact-finder could find by a


      1
          Because we write for the parties, we set out only what is necessary to explain our decision.
                                                  2
               Case: 18-11285     Date Filed: 02/07/2019   Page: 3 of 5


preponderance of the evidence that the non-moving party is entitled to a verdict.

Kernel Records Oy v. Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012).

                                               II.

                                               A.

      Quarles contends that appellees committed wrongful foreclosure. Under

Georgia law, a claim for wrongful foreclosure requires a showing of (1) a legal

duty owed by the foreclosing party to the plaintiff, (2) a breach of that duty, (3) a

causal connection between the breach and the plaintiff’s injury, and (4) damages.

DeGolyer v. Green Tree Servicing, LLC, 662 S.E.2d 141, 147 (Ga. Ct. App. 2008).

Though his brief is unclear on this point, it appears that Quarles’s wrongful-

foreclosure claim is predicated on three alleged violations of O.C.G.A. §§ 44-14-

162 and 44-14-162.2. We consider these alleged violations in turn.

      Quarles first argues that appellees violated O.C.G.A. § 44-14-162(a) because

he never received notice of the foreclosure sale. Under § 44-14-162(a), a

foreclosure sale is not valid “unless notice of the sale shall have been given as

required by Code Section 44-14-162.2.” O.C.G.A. § 44-14-162(a). Quarles reads

this section to require that the debtor have actually received notice prior to the

foreclosure sale; as he argues, “[n]otice sent is not equivalent to notice given.”

Appellant’s Br. at 9. But the Supreme Court of Georgia has held that “the actual

receipt (or want of receipt) by the grantor of the notice of sale under power is


                                           3
              Case: 18-11285     Date Filed: 02/07/2019    Page: 4 of 5


immaterial to the right of the grantee to sale under power.” McCollum v. Pope,

411 S.E.2d 874, 874 (Ga. 1992). Here, it is undisputed that appellees mailed the

foreclosure notice in accordance with the procedures outlined in O.C.G.A. § 44-14-

162.2(a). Accordingly, Quarles’s argument that the sale is invalid because he

didn’t actually receive notice is without merit.

      Next, Quarles argues that appellees violated O.C.G.A. § 44-14-162 because

the foreclosure sale was not properly advertised. As the District Court found, the

evidence on this point is undisputed and indicates that appellees did properly

advertise the sale. It appears, moreover, that Quarles held this position in the

District Court: though he formally objected to the Magistrate Judge’s conclusion

on this point, he seemed to agree with the Magistrate in his Opposition to

Appellees’ Motion for Summary Judgment:

            The Defendants claim it is undisputed that the nonjudicial
      foreclosure sale was “advertised and conducted at the time and place
      and in the usual manner of the sheriff’s sales in the county in which
      such real estate . . . is located.” Def. SUMF at Ex. I. (Deed Under
      Power) As applicable to this action, O.C.G.A. § 44-14-162(a) required
      Nationstar to send notice of the nonjudicial foreclosure in accordance
      with another statute O.C.G.A. § 44-14-162.2. The undisputed evidence
      shows that Nationstar did just that.

(emphasis added). We conclude that appellees did not violate O.C.G.A. §

44-14-162.




                                          4
              Case: 18-11285      Date Filed: 02/07/2019   Page: 5 of 5


                                          B.

      Quarles’ remaining claims are for breach of contract under the security deed,

breach of the duty of good faith and fair dealing under HAMP, and violation of

Regulation X. As the District Court noted, however, Quarles did not object to the

portion of the Magistrate’s Report and Recommendation that dealt with these

claims. Under Eleventh Circuit Rule 3-1, a party who “fail[s] to object to a

magistrate judge’s findings or recommendations contained in a report and

recommendation . . . waives the right to challenge on appeal the district court’s

order based on unobjected-to factual and legal conclusions.” 11th Cir. R. 3-1. We

will “only review a waived objection, for plain error, if necessary in the interests of

justice.” Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1257 (11th Cir. 2017). But

review for plain error “rarely applies in civil cases,” Id. (quoting Ledford v.

Peeples, 657 F.3d 1222, 1258 (11th Cir. 2011)), and we decline to conduct plain-

error review here.

                                               III.

      For the reasons discussed above, the District Court’s judgment is

AFFIRMED.




                                           5